Citation Nr: 1741930	
Decision Date: 09/25/17    Archive Date: 10/04/17

DOCKET NO.  13-29 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Alexander Panio, Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from February 1966 to August 1973 and from December 1996 to August 1997, including combat service.  Among his decorations are the Silver Star and Combat Infantryman Badge.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  Jurisdiction over the claim has since been transferred to the RO in Milwaukee, Wisconsin. 


FINDING OF FACT

The Veteran's service-connected posttraumatic stress disorder (PTSD) does not render him unable to secure or follow a substantially gainful occupation.   


CONCLUSION OF LAW

The criteria for entitlement to a TDIU are not met.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 4.16, 4.18 (2016). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran has a combined rating of 70 percent for his service-connected disabilities.  He asserts that his service-connected PTSD, alone, prevents him from maintaining a substantially gainful occupation due to effects on interpersonal functioning.  See July 2010 VA Form 21-8940; November 2013 VA Form 646.  Specifically, the Veteran states that he most recently worked in August 2009, that the bulk of his prior employment experience was in sales and that the severity of his symptomatology increased between 2008 and 2009 and then diminished following his retirement.  See id.  The Veteran has reported anger issues, difficulty interacting with others, anxiety, panic attacks and difficulty with authority figures and deadlines.

A.  Applicable Law

Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. 
§ 4.16.  Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to a TDIU is based on an individual's particular circumstances."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  Therefore, in determining whether an individual is unable to follow a substantially gainful occupation, VA must consider a number of factors, including the frequency and duration of periods of incapacity or time lost from work due to disability, a veteran's employment history and current employment status, and the veteran's annual income from employment, if any.  See VAOPGCPREC 5-2005; Hatlestad v. Derwinski, 1 Vet. App. 164 (1991) (level of education is a factor in deciding employability); see Friscia v. Brown, 7 Vet. App. 294 (1994) (considering veteran's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532 (1994) (considering veteran's 8th grade education and sole occupation as a farmer); Moore v. Derwinski, 1 Vet. App. 356 (1991) (considering veteran's master's degree in education and his part-time work as a tutor).  Consideration may be given to a veteran's education, training, and special work experience, but not to his age or to impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.  

The central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Even if the schedular criteria are met, the sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, or "whether the [V]eteran's service connected disabilities alone are of sufficient severity to produce unemployability," not whether the Veteran can find employment.  See 38 C.F.R. 4.16(a); Van Hoose v. Brown, 4 Vet. App. 361 (1993); Hatlestad, 5 Vet. App. at 529 (1993).  

B.  Relevant Factual Background

During an August 2008 VA examination, the Veteran reported that he had worked in construction sales full time for the previous 15 years but had changed jobs 3 times in the previous 5 years due to "stubbornness."  He stated that he "continues to be good at selling" but in general had "lost his enthusiasm and drive."  He indicated that he sometimes works a little bit slower because "When I encounter a problem at work I try to take care of it on my own timeline but they get upset with me and I get upset with them." He denied missing any time from work due to mental health issues during the previous 12 months.  The examiner noted that the Veteran's PTSD symptoms were transient or mild and decreased work efficiency and the ability to perform occupational tasks only during periods of significant stress.  The examiner noted that the Veteran's PTSD was mild to moderate in severity and had been stable over the past few years, with Global Assessment Functioning (GAF) scores of 60 being routinely reported.  The examiner opined that the Veteran's mild to moderate PTSD would pose "only mild vocational limitations."

In February 2010, the Veteran underwent another VA examination, during which he reported being fired twice since August 2008 as "things did not work out."  The Veteran stated he was first fired in October 2008 because the company wanted someone younger.  He also noted that he had been having conflicts with others on the job, both customers and management.  He reportedly found another job in December that also sold buildings and he remained there until August of 2009, when he was fired.  He indicated that the problem was that his employer wanted absolute control of him including setting up his appointments, monitored his car and required him to call in his schedule his appointments.  He reported conflict with management and being unemployed since that time.  He indicated that he would like to work, but was concerned about the problems that might come up getting along with both customers and management.  He added that he did not "like to be told what to do."  The examiner opined that the symptoms of his PTSD would likely lead to reduced reliability and productivity in his relationship with customers and authority figures, and he was assigned a GAF score of 51.  The Veteran also reported that he seemed to do better when he was busy or more occupied, but now with more time on his hands he was having more emotional distress.

In May 2010, the Veteran submitted a statement indicating he had been fired from 5 jobs in 5 years due to conflict with management.  See May 11, 2010 Statement.  In detailing his symptomatology the Veteran reported identical symptomatology as he did in an August 2008 statement. 

In June 2010, the Veteran reported he had worked for 3 companies since May 2004, but provided no addresses for them.  See June 2010 VA Form 21-8940.  He reported losing 20 days of work the previous year due to illness and that he had not tried to obtain employment since his last job.  He again reported problems with authority at his previous two jobs.

In August 2010, the Veteran's previous employer stated that the Veteran had worked from November 2008 to August 2009 and chose to resign, that he was not fired, that he had lost no time due to mental health problems and that no concessions were made during his employment.  See August 2010 VA Form 21-4192.  A statement from the other employer identified by the Veteran indicated that he had never worked there.  See January 2011 VA Form 21-4192.  

At an August 2010 VA examination, the Veteran again reported he most recently worked in August 2009 and had been fired due to difficulties with coworkers.  He reported looking for a job but being unable to find one for two reasons: the economy and that he had lost his desire and motivation to be a salesman or work in sales.  He stated that the main issue affecting his employability was difficulty concentrating, and that he does better in the morning and loses focus in the afternoon.  He stated he gets along with co-workers, but has difficulty with customers and is certainly challenging to supervisors and authority figures in that he always feels that he knows a better way to do things.  He reported that he would show up for work on time, but again might have difficulty managing his emotions while there and may find the need to walk away.  He also noted that he gets exhausted if he has to stand or walk for very long and that he cannot remain seated for very long and that he has to get up and move around.  The examiner opined that there was likely reduced reliability and productivity affecting his ability to maintain regular employment due to his PTSD. 

In February 2012, the Veteran reported that he had been fired or forced to leave 8 companies in 30 years due to anger issues and unproductivity due to PTSD.  See February 2012 VA 21-4138.  He reported becoming more adversarial over time and more anxious and edgy the more stressful the job, that he had panic attacks daily, that he could not find gainful employment, that he could not stand the pressure from those in authority at his last job and did not like feeling controlled 12 hours per day, that he had problems interacting with customers and employees, that he was extremely nervous, that he could not deal with deadlines or schedules, that he panics if late for an appointment, that his productivity suffers when he is anxious about deadlines or problems beyond his control, that he has a short attention span, trouble with focus and trouble sleeping. 

The Veteran underwent another VA examination in August 2013, during which he reported nightmares, avoidance of loud noises, and improving anger with poor impulse control (his last blow up being 3 years prior).  He was assigned a GAF score of 60.  The examiner opined that although the Veteran would have occasional decrease in work efficiency or intermittent inability to perform occupational tasks he generally satisfactory functioning with routine behavior self-care and normal conversation.  The examiner opined that the Veteran was not unemployable due to his PTSD and noted that the Veteran's GAF scores had trended upward since 2010. 

C.  Analysis and Findings

As the Veteran has been rated 70 percent disabling throughout the appeal period, he meets the criteria for a schedular award of TDIU if he is found to be unable to follow a substantially gainful occupation by virtue of his service-connected disabilities.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  

The Veteran has a college degree and his work history is primarily in sales.  He has repeatedly attributed his difficulties at work to problems with authority and interpersonal difficulties and troubles with concentration.  His VA examiners have noted that his PTSD symptomatology would impact interpersonal interaction at work, seemingly more so with authority figures, but none have stated that such interaction would be precluded by the Veteran's PTSD, and his PTSD symptomatology throughout the appeal period has been described as mild to moderate in severity.  None of the VA examination reports or other competent and credible information of record indicates that he would be precluded from gainful employment due to his PTSD.  While his assigned GAF scores have trended upward since he stopped working, those scores assigned while he was still employed are indicative, at worst, of moderate impairment coincident with his current 50 percent rating for PTSD.

The Veteran has also reported anxiety due to deadlines and work stress and difficulty concentrating that interfere with his employability.  He has reported a lack of desire or interest to continue working in sales, although it does not appear that he has sought employment outside this area.  He has stated that he has been repeatedly fired for performance issues, although he has offered contradictory statements about how many jobs he had been fired from in the last 5 years.  Furthermore, contrary to his statements, the record indicates that he resigned and was not fired from his most recent employment, the only one for which information exists, and that he did not work for a prior employer as reported.  See August 2010 and January 2011 VA Forms 21-4192.  Thus, his reports as to his prior work history are not credible and cannot support the claim.  

Accordingly, given the Veteran's inconsistent reports as to the nature of his recent employment and the circumstances surrounding his departure, and the competent medical evidence of record indicating that his PTSD symptomatology would reduce reliability and productivity consistent with his 50 percent rating but not completely preclude gainful employment, the Board finds that the criteria for an award of TDIU are not met.  38 C.F.R. §§ 3.102, 3.340, 4.16.



ORDER

Entitlement to a TDIU is denied.



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


